DETAILED ACTION
The Amendment filed 5/16/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubie et al. (US 6,889,820 B2) in view of Johnson et al. (US 4,632,751). Rubie discloses a vibrating screen comprising at least one screen deck (see Fig. 8 and col. 5, lines 40-45) defined between two screen deck sidewalls (17), the screen deck configured to support bulk material; a mechanical vibrator (10) mounted to the screen deck sidewalls and having two transversal shafts (23) which rotate at the same rotation speed (see col. 2, lines 4-5) and in opposite directions (see col. 2, lines 57-60), each shaft having end portions, each end portion carrying at least one eccentric weight (30); wherein the end portions of the shafts are each supported by a plurality of bearings (21) mounted to one of two bearing cases (11) which is are each removably fixed (see col. 4, lines 50-60) to a respective one of the screen deck sidewalls of the vibrating screen, such that each of the end portions is adjacent to one of the end portions of the other one of the shafts (see Fig 1 and Fig. 8); wherein said two shafts rotate in determined phases (see col. 2, lines 1-10). Each bearing case comprises a pair of opposite sidewalls (see Fig. 1); and the plurality of bearing supporting each end portion includes a pair of bearings with one bearing mounted to each of the opposite sidewalls (see col. 4, lines 58-62 and see Fig. 4, at 22). The end portions of each of the shafts carries a gear (24), and each gear is engaged with the gear (24) carried by the adjacent end portion of the other shaft; and wherein said gears are each housed in the interior of one of the bearing cases, each gear being housed between the pair of bearings supporting the respective end portion of the respective one of the end portions that carries the gear (see Fig. 4). Each one of the two bearing cases Is arranged on one of the sides of the vibratory screen, close to a respective sidewall thereof; and wherein the end portions of at least one of the two shafts are configured as drive shafts; and wherein the drive shafts are linked to each other by an intermediate portion (37) of the shaft that extends between the drive shafts, the drive shafts being connected to the intermediate portion by respective flexible couplings (see col. 5, lines 10-15). The mechanical vibrator is mounted above the center of gravity of the vibrating screen and displaced in a longitudinal direction relative to the center of gravity of the vibrating screen, which balances the eccentric, longitudinal and transversal impulses on the incoming and outgoing portions of the bulk material in relation to the screen deck (see Fig. 8). The bearing cases are mounted on beams, transversal to a longitudinal axis of the vibrating screen and having opposite ends fixed to the one of the screen deck sidewalls (see Fig. 8, both casings surrounding shafts generally at 16, and beams at bottom of 17). The bearing cases each include an opening on a top side of the bearing case (see Fig. 1). Rubie discloses all the limitations of the claims, but it does not disclose that a total mass of the at least one eccentric weight carried on each end portion of one of the shafts is different than a total mass of the at least one eccentric weight carried on each end portion of the other one of the shafts wherein the two shafts rotate to impart elliptical movement to the screen deck, the major axis of the elliptical movement having a forward and upward inclination. However, Johnson discloses a similar device in which a total mass of the at least one eccentric weight (234) carried on each end portion of one of two shafts (184) is different than a total mass (236) of the at least one eccentric weight (236) carried on each end portion of the other one of the shafts (186) wherein the two shafts rotate to impart elliptical movement to the screen deck, the major axis of the elliptical movement having a forward and upward inclination (see col. 7, line 60 —col. 8, line 10) for the purpose of minimizing the possibility of material becoming lodged in a screen (see col. 8, lines 6-9). It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to modify Rubie by having a total mass of the at least one eccentric weight carried on each end portion of one of the two shafts different than a total mass of the at least one eccentric weight carried on each end portion of the other one of the shafts, wherein the two shafts rotate to impart elliptical movement to the screen deck, the major axis of the elliptical movement having a forward and upward inclination, as disclosed by Johnson, for the purpose of minimizing the possibility of material becoming lodged in the screen.
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubie et al. (US 6,889,820 B2) in view of Johnson et al. (US 4,632,751) and further
in view of Pollitz (US 2,312,477). The combination of Rubie and Johnson discloses all the limitations of the claims (see above), but it does not disclose that the two bearing cases and the shafts are covered by a protective cowl removably fixed on the beams, wherein the protective cowl covers the openings of the bearing cases and includes a downward facing opening. However, Pollitz discloses a similar device which includes two bearing cases with openings and shafts (see Fig. 5) covered by a protective cowl (41) and removably fixed on a housing wherein the protective cowl covers the openings of the bearing cases and includes a downward facing opening, for the purpose of protecting the device from damage. It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have the two bearing cases and the shafts are covered by a protective cowl removably fixed on the beams wherein the protective cowl covers the openings of the bearing cases and includes a downward facing opening, as suggested by Felton, for the purpose of protecting the device from damage.
Response to Arguments
Applicant's arguments filed 5/22/2022 have been fully considered but they are not persuasive.
The applicant states that Rubie does not disclose ”two bearing cases which are each removably fixed to a respective one of the screen deck sidewalls of the vibrating screen” as recited in the independent claim.  The examiner disagrees with the applicant.  In col. 4, lines 50-60, Rubie states, “In the figures there is provided exciter apparatus 10 having a cast housing 11 and closure 12 defining a sealed cavity 13. The cast housing 11 has an integral case mounting base 14 including holes 15 enabling the exciter apparatus 10 to be secured to mounts 16 bolted to the side plates 17 of screening apparatus 20.”  Rubie clearly and unambiguously discloses ”two bearing cases which are each removably fixed to a respective one of the screen deck sidewalls of the vibrating screen” as recited in the independent claim.
The applicant states that Rubie does not disclose “the bearing cases are mounted on beams, transversal to a longitudinal axis of the vibrating screen and having opposite ends fixed to the one of the screen deck sidewalls” as recited in claim 12.  The examiner disagrees with the applicant.  The language of claim 12 does not preclude the existence of additional structure between the beams and the bearing cases.  In Figure 8, Rubie discloses beams, transversal to a longitudinal axis of the vibrating screen and having opposite ends fixed to the one of the screen deck sidewalls, and bearing cases all mounted together.  Therefore, Rubie discloses that “the bearing cases are mounted on beams, transversal to a longitudinal axis of the vibrating screen and having opposite ends fixed to the one of the screen deck sidewalls” as recited in claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653